DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1803359.7, filed on 3/1/2018.
Claim Objections
Claims 1, 3, 8 and 10 are objected to because of the following informalities:  
Claim 1:  the recitation, “the lower thank connection point” in line 12 should recite --the lower tank connection pipe--.
Claim 1:  insert comma after the recitation, “connecting pipe” in line 9.
Claim 3:  the recitation, “the desired liquid level” in line 3 should recite --a desired liquid level--.
Claim 8:  remove comma after the word “constant”.
Claim 10:  the recitation, “the desired liquid level” in line 3 should recite --a desired liquid level--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites that “the lower tank connection pipe is substantially W shaped.”  However, base claim 1 requires that the lower tank connection pipe is curved such that it has a high point between the first and second tanks which, as can be seen in Fig. 1 of instant application, is not a W shape.  Moreover, the instant application discloses that the W-shaped lower tank connection pipe has a shape including “the saddle of the W” that may extend further upwards to ensure a high point relative to the pipe opening, and that the W-shaped lower tank connection pipe is an alternative to the curved lower tank connection pipe and to a straight lower tank connection pipe [PgPublication – par. 0021] {It is also noted the W-shaped and straight lower tank connection pipes are not illustrated in the instant application}.  For examination purposes, the instant limitation is interpreted to imply that the shape of the lower tank connection pipe includes a --saddle of the “W” that may extend further upwards to ensure a high point relative to the pipe openings.”
Claims 5 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites that “the lower tank connection pipe is substantially W shaped.”  However, base claim 1 requires that the lower tank connection pipe is curved such that it has a high point between the 
Claim 16 recites, “wherein it is used as a part of a vanadium redox flow battery.”  The instant claim merely recites an intended use of the invention of claim 1 as a part of a vanadium redox flow battery but fails to recite or suggest a structural limitation that would further limit the invention of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the claimed means for maintaining level complementary electrolytes in a pair of low battery tanks, and a vanadium redox flow battery comprising the same, are novel over the closest prior art – Hiroshige (JP2003303611A – see IDS; foreign copy and translation on record) and Hao (CN106229536A – foreign copy and machine translation attached).

In particular, Hiroshige discloses that the lower tank connection pipe 21 is straight and the upper tank connection pipe 20 is connected to the lower tank connection pipe at any point between valves 25,26 via the inter-pipe connecting pipe with an interceding pump 22.  Moreover, Hao discloses that the upper tank connection pipe including branches 41,42 and the lower tank connection pipe including branches 41,42 are joined to an exchange box 70 comprising a water exchange member 10.  In either case, the principle of operations of both Hiroshige and Hao’s liquid exchange between the first and second tanks are different in that they require valves, pumps, sensors and controller to operate and maintain liquid levels.  In contrast, the instant invention make use of no such elements and provides a more simple, inexpensive way to achieve a desired level in between the inter-connected tanks [PgPublication – pars. 0001-12].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724